IN THE COURT OF APPEALS OF IOWA

                                   No. 18-2083
                            Filed December 18, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

WILDOR JUSTE,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, George L.

Stigler, Judge.



       Wildor Juste appeals his conviction of second-degree sexual abuse.

AFFIRMED.




       James S. Nelsen, West Des Moines, for appellant.

       Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.




       Heard by Doyle, P.J., and Tabor and Mullins, JJ.
                                         2


MULLINS, Judge.

       Wildor Juste appeals his conviction of second-degree sexual abuse. Juste

argues the district court erred in (1) admitting testimony alleged to have improperly

vouched for the complaining witness, (2) admitting hearsay statements alleged to

bolster out-of-court statements made by the complaining witness, (3) submitting a

jury instruction naming a date range in which the alleged abuse took place, (4)

denying access to department of human services (DHS) records relied upon by

testifying witnesses, and (5) admitting an exhibit and related testimony over

hearsay objections.

I.     Background Facts and Proceedings

       In January 2015, Juste resided with his paramour, P.L., and her child, who

made allegations of sexual abuse at the hands of Juste.1 The child alleged the

sexual abuse took place on more than one occasion while the child lived with the

couple in Iowa and previously in North Carolina. The allegations arose following

a “take charge of your body” presentation at the child’s school when a survey

conducted by the presenter and answered by the child was turned over to the

school. The survey indicated the child had been touched inappropriately and, in a

comment, the child wrote “my dad.”2 A school guidance counselor interviewed the

child regarding the survey answers, at which time the child identified Juste as the

man described as “my dad” on the survey. The guidance counselor reported the

allegations to DHS. The child was subjected to a forensic interview and physical


1
  Testimony at trial indicates Juste and P.L. were married by the time of trial in
August 2018.
2 The record shows Juste is not the biological father of the child but the child

considered Juste a father figure.
                                           3


examination. During the interview, the child made allegations of sexual abuse

including both digital and genital penetration. The physical examination included

the collection of specimens for possible DNA testing. After further investigation,

charges were filed against Juste in May 2016 for sexual abuse in the second

degree in violation of Iowa Code section 709.3 (2015).

       Juste filed four motions in limine in February 2018. The first motion sought

to exclude the sexual-assault kit, an information form contained therein, all notes

and testimony stemming from the kit created during the child’s physical

examination, and buccal swabs provided by the defendant and presented through

an employee of the State crime lab. The second motion in limine sought to exclude

testimony regarding certain prior statements made by the child to various DHS and

school personnel. The third motion sought to exclude testimony related to any

allegations stemming from conduct that occurred in North Carolina. The fourth

motion sought to exclude testimony regarding Juste’s discussions related to a

polygraph examination and the interview itself. Hearing on the motions took place

in July.3 All four motions were denied.4

       The case proceeded to trial in August. During trial, a number of witnesses,

including the child, testified. During the child’s testimony, the State moved to admit

the child’s survey into evidence. Juste objected, arguing the exhibit was hearsay.

The court admitted the evidence over the objection. Juste also objected when the




3
  The State also filed a motion in limine. It is not contested on appeal.
4 The fourth motion, concerning the polygraph, was resolved as moot. The State
agreed to not call the officer who performed the polygraph or to mention any offer
to complete a polygraph examination.
                                          4


child was asked if the child told the truth and argued the answer would bolster the

child’s testimony. The court overruled the objection.

       The guidance counselor from the child’s school testified regarding the

child’s survey and discussions with the child following her receipt of the survey

answers. Juste objected, arguing the counselor’s testimony on how the child

answered survey questions was hearsay and any motive the child had to fabricate

the allegations arose prior to the initial disclosure of the abuse. Juste also argued

the statements constituted improper vouching supporting the child’s credibility.

The district court overruled the objection and admitted the statements to explain

the counselor’s conduct in reaction to the statements and respond to the recent-

fabrication allegation. However, the court cautioned the attorneys to carefully tailor

the in camera examination to avoid vouching.

       A nurse practitioner conducted the physical examination of the child. She

testified to a number of statements the child made to her during the examination.

Juste raised a standing hearsay objection on that subject matter and whether the

statements were admitted as statements made for medical diagnosis. When

asked about her examination of the child’s genitals, the nurse stated the results

were “normal” and “for children who have or anyone actually for sexual abuse

many times 95[%] or higher the results are normal as far as when we look at the

genitalia.” Juste objected. Argument took place outside the presence of the jury,

during which Juste’s counsel eventually stated, “I think the jury has been poisoned

by this testimony and I would prefer a mistrial.” Juste argued the nurse’s statement

suggested “there is a 95[%] likelihood that she was assaulted and then didn’t show

any injuries.” The district court responded the inference came only from defense
                                          5


counsel and is not what the nurse said in testimony. The State explained the

comment was that generally 95% of people who report sexual assault have a

normal physical exam showing no injuries. The court overruled the objection to

the testimony, and Juste was told he would be able to pursue the issue on cross-

examination.

       On cross-examination, Juste questioned the nurse about her foundation for

the statement. Argument again took place outside the presence of the jury, and

Juste alleged there was no discovery related to the research the nurse relied on to

make the statement. The court stated the nurse was an expert by the very nature

of her qualifications as a nurse practitioner and her presence on the witness list

put Juste on notice of that fact. Juste argued a production order required the State

to produce any materials related to discovery. The State relied on the filed minutes

of evidence and the nurse’s deposition, in which she was asked about studies

which were filed. The State argued there was no motion to produce filed for the

reports or research and the State did not have any. The court stated:

       In this instance this is apparently how people who practice in this field
       conduct business. They read the reports of others. They rely upon
       their own bases of knowledge and then they reach conclusions as to
       what is probable, what is not probable, and assign in certain
       instances percentages of probability. You have every right to cross
       examine. And you have every right to place before the jury any
       questions that you have as to disagreement with her opinion. Now,
       does the State owe you an obligation to produce what it does not
       have? No, it does not. The State has indicated it did not have the
       witness’s expert opinion on it. And if you deposed her and you did
       not fully explore what you could have explored, again, that is not the
       State’s fault. So she has complied fully with the rules and again the
       95[%] figure you apparently do take serious issue with. You can
       bring in an expert to say that the 95[%] figure is wrong. You’re
       entitled to do that. But all you’re doing is quibbling over her opinion.
       It doesn’t stop the opinion from coming in.
                                          6


       Yvon Similca, a friend and colleague of Juste, testified to his knowledge of

Juste in North Carolina and Iowa. Similca and Juste worked together in North

Carolina and in Iowa. Similca also testified that he, his wife, and his child lived

with Juste, P.L., and her child at the time some of the alleged abuse took place in

Iowa. Similca testified he and Juste had similar work schedules and traveled in

the same vehicle, along with Similca’s wife, to and from work. During cross-

examination, the State attempted to admit personnel records from the employer to

which Similca’s wife listed an address different from the address Similca alleged

to share with Juste. Juste objected, arguing the document was an improper record

for impeachment and was hearsay. The district court admitted the records for

impeachment purposes only.        Later, the State called one of the employer’s

supervisors to testify to the employer’s development and maintenance of the

records contained in the exhibit.      Juste objected again.     The objection was

overruled, and the evidence was admitted.

       A social worker with DHS was called to testify to her work with the child in

the child-in-need-of-assistance (CINA) proceeding stemming from the alleged

abuse. Juste objected to her testimony, arguing any reports created by the worker

as a product of her interaction with the child should be produced in order to properly

cross-examine the witness. The social worker indicated her submissions were a

part of the CINA matter. The district court noted the late timing of the request for

documents and recommended Juste attempt to secure any necessary records

from P.L., who was a party to the CINA proceeding. Juste reminded the district

court the social worker was called as a rebuttal witness and was not listed as a
                                            7


witness either party expected to call in pre-trial filings. The district court continued

to allow the testimony.

       During trial, the State moved to amend the trial information, which alleged

the abuse occurred in January 2015, to allege the abuse occurred from September

2014 to January 2015. The State argued the testimony provided at trial supported

the extended time period and that no new offense was being charged. The district

court denied the motion, finding January 2015 was not a critical date but served to

“place[] Mr. Juste on notice that this is the time frame that he is alleged to have

committed this crime.” The district court stated it intended to give a jury instruction

indicating a January 2015 charge date but that the date was not critical. Juste

moved for judgment of acquittal after the district court denied the State’s motion to

amend the trial information based on discrepancies in the timing of the abuse

between different testifying witnesses. The district court denied the motion, again

stating the January 2015 charge date was not conclusive.

       When the parties submitted jury instructions to the district court Juste

objected to instruction twenty-four, which provided:

               The State alleges this event occurred in January 2015. This
       is just a date to place a defendant on notice of the date a crime is
       alleged. It is not critical to whether a crime did occur.
               If you find a crime did occur, it is not legally significant whether
       the event occurred in January 2015, December 2014, or any other
       date in proximity to January 2015.

Juste again insisted alleged instances of abuse prior to January 2015 and those

that took place in North Carolina were separate offenses requiring separate

charges. Juste requested any language referencing those alleged instances to be

removed from the instruction. The district court denied the motion, finding the
                                         8


language of instruction twenty-four was an accurate statement of the law, putting

Juste on notice of the general time frame in which the alleged events took place.

       The jury found Juste guilty of sexual abuse in the second degree in violation

of Iowa Code section 709.3. Following entry of the verdict, Juste filed post-trial

motions in arrest of judgment, for judgment of acquittal, and for a new trial. Juste

argued insufficient evidence supported the verdict, specifically that acts alleged

prior to January 2015 were outside of the acts alleged in the trial information, jury

instruction twenty-four was improper, physical evidence from lab tests was

improperly admitted over Juste’s motion in limine, the nurse’s testimony amounted

to improper vouching for the child’s credibility, the admitted employment records

were hearsay and should have been excluded, and allegations stemming from

conduct that took place in North Carolina admitted as character evidence should

have been excluded. Juste argued the cumulative effect of the aforementioned

issues resulted in a violation of his due process rights and required a new trial.

Following a response from the State, the district court heard arguments on the

motions at the sentencing hearing. Juste raised the same arguments made in his

post-trial motions. The court found sufficient evidence supported the jury’s verdict,

and all motions were denied. Juste appeals.

II.    Discussion

       Juste raises five issues on appeal. We will discuss them in turn.5


5
 Juste raised constitutional arguments in all five brief headings contained in the
appellate brief. However, with the possible exception of an argument regarding
DHS records, no constitutional authority or other authority to support the alleged
constitutional issues was provided. Our rules state a failure to cite supporting
authority may result in waiver. Iowa R. App. P. 6.903(2)(3)(g). Accordingly, we
                                         9


       A.     Vouching

       Juste argues admitting the testimony of the nurse practitioner that 95% of

victims who report sexual abuse have “normal” physical examinations was

improper vouching for the credibility of the child. Evidentiary rulings are reviewed

for an abuse of discretion. State v. Dudley, 856 N.W.2d 668, 675 (Iowa 2014).

“When the district court exercises its discretion on grounds or for reasons clearly

untenable or to an extent clearly unreasonable, an abuse of discretion occurs.” Id.

       The State contests error preservation. “It is a fundamental doctrine of

appellate review that issues must ordinarily be both raised and decided by the

district court before we will decide them on appeal.” Meier v. Senecaut, 641
N.W.2d 532, 537 (Iowa 2002) (citations omitted). The trial transcript reveals that

Juste made a standing objection to the nurse’s testimony prior to the statement at

issue, listing two grounds—hearsay and “improper bolstering.” However, the State

correctly notes the objection to the 95% comment made at trial was targeted at the

foundation supporting the testimony and argues the topic change renders the

standing objection inapplicable to the 95% comment. As our supreme court has

noted, although a “standing objection may save trial time and be convenient for

both court and counsel, it makes appellate review infinitely more difficult and, for

the litigants, more uncertain.” State v. Jeffs, 246 N.W.2d 913, 916 (Iowa 1976).

Thus, standing objections are not a favored trial practice. Id. But courts have

engaged in error-preservation analyses based on standing objections in the past.

See id. (reaching the merits of hearsay argument but noting sparse citations to the



deem the constitutional arguments waived, but we will address the argument
regarding DHS records later in this opinion.
                                         10

record in appellate briefs); State v. Johnson, 237 N.W.2d 819, 823 (Iowa 1976)

(finding error was not preserved where testimony subject to sustained objection

during voir dire was introduced again before the jury); Bornn v. Madagan, 414
N.W.2d 646, 648 (Iowa Ct. App. Aug. 26, 1987) (finding error was not preserved

because no specific objections were made and because the type of objection was

improper).

       In this case, as the nurse answered questions regarding what the child told

her during the physical exam, Juste objected on “the same” grounds—hearsay and

bolstering. Juste asked the court, “Could I just have a standing objection to

this . . . or do you want me to object to every question?”         The district court

answered, “If you prefer a standing objection, that is fine but it will be overruled.”

Based on this exchange, it appears the district court granted Juste’s request for

the standing objection and immediately overruled the objection. Thus, the issue

of the standing objection was raised and ruled upon by the district court, preserving

error. See Meier, 641 N.W.2d at 537. Furthermore, we do not find the topic

change from the specifics of the child’s physical exam to the nurse’s comment

describing a normal exam troubling, as the standing objection appears to be

targeted at any hearsay or statements tending to bolster the child’s credibility. The

nurse’s testimony describing the child’s exam as “normal” and continuing to explain

what “normal” means could be seen as statements bolstering the child’s credibility.

Therefore, we find error has been preserved. See id.

       Expert testimony vouching for, or bolstering, the credibility of a witness is

inadmissible. Dudley, 856 N.W.2d at 676. Our supreme court has discussed

expert testimony stating,
                                          11


       [W]hen an expert comments, directly or indirectly, on a witness’s
       credibility, the expert is giving his or her scientific certainty stamp of
       approval on the testimony even though the expert cannot accurately
       opine when a witness is telling the truth. In our system of justice, it
       is the jury’s function to determine the credibility of a witness. An
       abuse of discretion occurs when a court allows such testimony.

Id. at 677. When expert testimony is alleged to bolster the credibility of a witness,

our supreme court has parsed the statements made by a witness, in order to

determine whether the individual statements cross the line to usurp the jury’s

credibility-finding function. See id. at 677–78 (evaluating testimony by both a

treating therapist and forensic interviewer); State v. Brown, 856 N.W.2d 685, 689

(Iowa 2014) (finding one of four statements vouched for the child’s credibility).

       Our supreme court has found a therapist’s testimony that a child’s

symptoms, physical and emotional, are consistent with a child who has suffered

sexual abuse is vouching and is inadmissible. Dudley, 856 N.W.2d at 673, 677–

78. A forensic interviewer’s testimony that a child’s “statements were consistent

throughout the interview” was admissible, but a recommendation that the child

receive therapy and stay away from the alleged perpetrator was inadmissible

because it indirectly supported the child’s allegation. Id. at 678. Testimony of a

doctor who performed a child’s physical examination was inadmissible when the

statement indicated investigation of the child’s abuse disclosure was “clearly

warranted.” Brown, 856 N.W.2d at 689.

       The relevant statement in the case at bar is: “So many times when—for

children who have or anyone actually for sexual abuse many times 95[%] or higher

the results are normal as far as when we look at the genitalia . . . .” The statement

at issue discusses children and adults who are alleged victims of sexual abuse
                                          12


and provide a physical examination.         The statement is not targeted at the

complaining child in any way. This appears to be an explanation that an allegation

of sexual abuse will not, in many cases, lead to a finding of physical trauma to a

person’s genitalia. Because the statement is general and merely explains that

sexual abuse does not always lead to physical trauma of a person’s genitalia, it

does not vouch for the credibility of the child.

       B.      Hearsay and Prior Consistent Statements

       Juste argues the testimony of the guidance counselor and nurse and the

contents of the child’s survey are hearsay and should not have been admitted as

prior consistent statements. “Rulings on the admissibility of hearsay evidence are

reviewed for correction of errors at law.” State v. Thompson, 836 N.W.2d 470, 476

(Iowa 2013).

       Juste alleges the motive to fabricate the allegations against him arose when

he, the child, P.L. moved from North Carolina to Iowa. Accordingly, Juste argues

the motive to fabricate arose before the child disclosed the abuse meaning

testimony regarding prior consistent statements is not admissible pursuant to Iowa

Rule of Evidence 5.801(d)(1)(B). The State argues the statements and survey

contents were also admitted for alternative purposes which were not challenged,

rendering Juste’s argument futile. The State also argues the child’s own testimony

during trial duplicated the evidence and thus no prejudice resulted.

       The State argues error was not preserved as to statements made by the

nurse, alleging Juste made no objection to the testimony. The record shows Juste

objected to the question “And why did [the child] tell you [the child] was at the

center that day?” on both bolstering and hearsay grounds. Juste also made a
                                         13


standing objection when the nurse was asked who the child was referring to in the

survey with the phrase “my dad.” Both objections were overruled. Accordingly,

error has been preserved. See Meier, 641 N.W.2d at 537.

       Hearsay is a statement “(1) The declarant does not make while testifying at

the current trial or hearing; and (2) A party offers into evidence to prove the truth

of the matter asserted in the statement.” Iowa R. Evid. 5.801(c). Hearsay is

generally inadmissible, with limited exceptions. Iowa R. Evid. 5.802. A declarant-

witness’s prior statement is not considered hearsay if

       [t]he declarant testifies and is subject to cross-examination about a
       prior statement, and the statement . . . [i]s consistent with the
       declarant’s testimony and is offered to rebut an express or implied
       charge that the declarant recently fabricated it or acted from a recent
       improper influence or motive in so testifying.

Iowa R. Evid. 5.801(d)(1)(B). Our supreme court adopted the rule “that a witness’s

prior consistent statement is admissible as nonhearsay to rebut a charge of recent

improper motive under Iowa rule of evidence 801(d)(1)(B) only if the statement

was made before the alleged improper motive to fabricate arose.”            State v.

Johnson, 539 N.W.2d 160, 165 (Iowa 1995) (adopting the United States Supreme

Court’s interpretation of Federal Rule of Evidence 801(d)(1)(B) as pronounced in

Tome v. United States, 513 U.S. 150, 115 (1995)). This interpretation of rule

5.801(d)(1)(B) is a “bright-line rule regarding admissibility based on timing of the

prior consistent statement.” Id.

       The record indicates the child’s alleged motive to fabricate arose at the time

P.L. removed the child from the state of North Carolina and took up residence in

Iowa. The move occurred in August 2014. The allegation was made in January

2015. Juste argues the child concocted the allegation because the child was
                                           14


removed from North Carolina and denied access to family members still residing

in that state. Applying the bright-line rule adopted in Johnson, the statements of

the counselor, the nurse, and the survey were made after the motive to fabricate

the allegations arose and are thus inadmissible. See id.

       Turning to the State’s argument, we now consider whether the wrongfully-

admitted hearsay was prejudicial. See State v. Newell, 710 N.W.2d 6, 19 (Iowa

2006) (following examination of inadmissible hearsay statements pursuant to rule

5.803(1) with a harmless-error examination). Appellate courts examine the record

for an appearance that “the rights of the complaining party have been injuriously

affected by the error or that he has suffered a miscarriage of justice.” Id. (quoting

State v. Sullivan, 679 N.W.2d 19, 29 (Iowa 2004)). Prejudice is presumed “unless

the record affirmatively establishes” no prejudice resulted. Id. (quoting Sullivan,

679 N.W.2d at 30). When the evidence of a defendant’s guilt is overwhelming

there is no prejudice. Id. Furthermore, our supreme court has held “erroneously

admitted hearsay will not be considered prejudicial if substantially the same

evidence is properly in the record.” Id.

       The State alleges the child’s statements in the survey were admitted as the

method of the child’s disclosure to the school and to explain the counselor’s

conduct following the child’s disclosure. The State also alleges the counselor’s

statements regarding the child’s disclosure were admitted to explain the

involvement of DHS and the child’s participation in the forensic interview and

physical examination. The State further alleges the nurse’s statements regarding

the child’s allegations were admitted as statements for medical diagnosis and were

necessary to evaluate, diagnose, and recommend treatment for the child. Finally,
                                         15


the State alleges all of the inadmissible hearsay was not prejudicial because it was

merely duplicative of the child’s own testimony given in trial and subject to cross-

examination.

       During in camera testimony, the child testified the survey was a fair and

accurate representation of the form the child used to disclose the abuse. The child

confirmed the answers originally provided and shown on the survey. The child

also testified to each of the statements duplicated by the counselor and nurse.

Furthermore, Juste played the video recording of the child’s forensic interview as

a part of cross-examination, during which the child made the same allegations

against Juste. Because the testimony in dispute was also admitted in the child’s

testimony at trial and is properly a part of the record, Juste suffered no prejudice

by the district court admitting the statements of the counselor or nurse and the

survey. See Id.

       C.      Jury Instruction Twenty-Four

       Juste argues the district court erred in submitting jury instruction twenty-

four, which he alleges effectively granted the State’s motion to amend the trial

information to include allegations of assaults that took place prior to January 2015.

The State argues the district court correctly instructed the jury that the date of the

alleged sexual abuse is not an element of the crime.

       Challenged jury instructions are reviewed for correction of errors at law.

State v. Hanes, 790 N.W.2d 545, 548 (Iowa 2010). Courts review an instruction

for accurate statements of law and substantial evidence. Id. Reversal is warranted

only if the party challenging the instruction has suffered prejudice. Id.
                                            16


         The exact timing of conduct meeting the requirements of incest or statutory

rape is not a material element of the crime. State v. Griffin, 386 N.W.2d 529, 532

(Iowa Ct. App. 1986). The State need not “prove the precise time and place” of

sex crimes including incest and statutory rape. State v. Yeo, 659 N.W.2d 544, 550

(Iowa 2003). Our supreme court has noted the inherent difficulty in doing so in

child-abuse cases specifically because of “the frequent delay in the discovery of

the abuse, as well as other factors based on the nature of the crime.” Id. at 550–

51.

         This court faced a similar jury-instruction issue in State v. Cain. See No.

14-1506, 2015 WL 5285763, at *2–3 (Iowa Ct. App. Sept. 10, 2015). In Cain, the

jury instruction stated the assault took place “‘on or about’ January 20, 2013.” Id.

at *2.    When the jury requested clarification of the timing language of the

instruction, the court issued a supplemental instruction:

         When a charging instrument charges a specific date . . . that does
         not require that the State prove that the event occurred on that
         specific date. It is simply a device by which it alerts an individual to
         a particular event and if you find that the State has met its burden,
         but you’re unable to say whether it occurred on a specific date, if it
         occurred in a one or two-month time period on either side of that
         date, that is sufficient. It is the event and not the date that controls.

Id.   The supplemental instruction in Cain comports with our supreme court’s

analysis of similar-timing challenges in other cases. See State v. Rankin, 181
N.W.2d 169, 170 (Iowa 1970) (finding “the trial court did not err in failing to require

the state to elect a date certain”). Griffin, 386 N.W.2d at 532–33 (finding the

defendant was sufficiently notified of the specific alleged acts, identify of the

complainant, and timeframe in which the acts allegedly took place to be able to

defend against the charge).
                                         17


       In the case at bar, the child’s testimony identified the victim of Juste’s

alleged conduct, the conduct giving rise to the allegation, and a timeframe in which

the conduct took place. Juste argues the timeframe has not been sufficiently

identified because the child initially alleged the conduct took place in January 2015

and testified to not remembering anything occurring in January 2015.              We

disagree. The child testified the conduct occurred on more than one occasion in

the months between the child’s relocation to Iowa 6 and the forensic interview in

January 2015, a mere five months. Accordingly, we find the instruction correctly

stated the law and gave sufficient information to allow Juste to defend against the

abuse allegations. Thus, the district court did not err in submitting jury instruction

twenty-four to the jury.7

       D.     DHS Records

       Juste claims the district court erred in denying his access to undisclosed

and sealed DHS records upon which DHS worker relied on for her testimony.

Juste’s claim is based upon an alleged violation of procedures pursuant to the

Jencks Act, which would give Juste access to certain records created by the



6
  Prior to moving to Iowa, Juste, P.L., and the child relocated several times within
the same local area in North Carolina. The child testified to the location of the
home where the alleged abuse took place, distinguishing a period of time in which
it took place.
7 Juste argues the district court erred in denying his motions for judgment of

acquittal and new trial because the physical evidence is alleged to establish the
date of the alleged conduct as January 2015, which he argues is not reflected in
the language of jury instruction twenty-four. In his argument on the motion, Juste
cites only to State v. Willet, 305 N.W.2d 454, 457 (Iowa 1981), arguing “the offense
must be proved to have been committed in the way charged.” Because jury
instruction twenty-four correctly stated the law pursuant to Iowa Code section
709.3, which does not require a specific date as a material element of the crime,
we need not reach this argument. See Iowa Code § 709.3.
                                          18

testifying witness. See 18 U.S.C. § 3500(b); Jencks v. United States, 353 U.S.
657, 672 (1957); see also State v. Horn, 282 N.W.2d 717, 721 (Iowa 1979)

(describing the types of records admissible following our supreme court’s approval

of the procedures). However, the trial transcript reveals Juste’s objection invoked

“James.”    Juste argues on appeal that the transcript reflects an inaccurate

transcription and he in fact invoked “Jencks.”

       When Juste objected to the social worker’s testimony and sought access to

DHS records, Juste merely indicated his reliance on “James.” No case citation

was ever provided, nor even a brief reference to the substance of the Jencks case.

In fact, no reference to the objection was made in Juste’s post-trial motion at all.

“It is the appellant’s duty to provide a record on appeal affirmatively disclosing the

alleged error relied upon.” In re F.W.S., 698 N.W.2d 134, 135 (Iowa 2005). Our

review of the record discloses no effort on Juste’s part to alert the district court to

the authority on which the objection rested. In light of Juste’s failure to direct the

district court to any authority supporting the objection, we decline to further

consider this issue. See id. at 136.

       We now turn to Juste’s argument his right to confront witnesses against him

guaranteed by the Sixth Amendment has been violated. In his brief, Juste cited

only one confrontation-clause case, United States v. Owens, 484 U.S. 554 (1988).

While Owens does discuss the confrontation clause, it does not relate to document

production in order to ensure a defendant has an adequate opportunity to engage

in cross-examination. See 484 U.S. at 557–61. The issue with the relevant

witness in Owens is the witness’s memory. Id. Thus, Juste has pointed us to no

authority supporting his contention his right to confront the witness was violated by
                                         19


the district court’s failure to order the State to deliver the requested DHS

documents. Appellants are required to cite to authority supporting arguments on

appeal, and failure to do so may result in waiver of an issue. Iowa R. App.

P. 6.903(2)(g)(3). Because Juste’s reliance on Owens is inapposite, we deem the

argument waived. Id.

       E.     Employment Records

       The challenged evidence is a set of employment records, including forms

allegedly completed by Similca’s wife. Similca testified that he, his wife, and their

child resided with Juste during some of the times of the alleged abuse. The forms

allegedly completed by Similca’s wife, provide a different address for Similca’s

family during the relevant period. Juste contests the admission of the records as

hearsay and contends the hearsay statements were the basis for improper

impeachment of Similca. The State argues the records were properly admitted

and, if admission was in error, there was no prejudice to Juste. Again, hearsay

rulings are reviewed for errors at law. Thompson, 836 N.W.2d at 476.

       The State contests error preservation to the timecard and termination form

contained in the records. The record shows the parties stipulated to the entry of

the timecards. Thus, no objection was made to the timecards. Because no issue

was raised to the district court regarding the timecard, error has not been

preserved on those pages. See Meier, 641 N.W.2d at 537.

       The State contends the records were admissible to impeach Similca. A

witness’s credibility may be attacked by any party. Iowa R. Evid. 5.607. Evidence

will be admitted to impeach a witness if it is (1) “relevant to some legitimate issue

in the case” or (2) “relevant to establishing or undermining the general credibility
                                          20

of the witness being impeached.” State v. Turecek, 456 N.W.2d 219, 224 (Iowa

1990) (quoting State v. Roth, 403 N.W.2d 762, 767 (Iowa 1987)).              Evidence

regarding the general credibility of a witness may relate to “bias, peculiar skills, or

relevant knowledge or which go to a specific testimonial quality.” Id.

       Similca testified on direct examination that he and his family shared a home

with Juste, P.L., and the child during the time the child was allegedly assaulted.

The employment records indicate Similca and his family did not share a residential

address with Juste, P.L., and the child. The evidence contained in the records

relates to Similca’s honesty and may have been relevant to the jury’s consideration

of his testimony. Accordingly, the testimony was admissible to impeach Similca

because it related to a specific testimonial quality. See id.

       We now turn to the hearsay argument. It appears from the record that the

documents were admitted as business records. In order for documents to be

admitted as evidence pursuant to the business-records exception to the rule

against hearsay, a foundation must establish:

             (1) That it is a business record;
             (2) That it was made at or near the time of an act;
             (3) That it was made by, or information transmitted by, a
       person with knowledge;
             (4) That it was kept in the course of a regularly conducted
       business activity;
             (5) That it was the regular practice of that business activity to
       make such a business record.

State v. Reynolds, 746 N.W.2d 837, 841 (Iowa 2008) (quoting Beachel v. Long,

420 N.W.2d 482, 484 (Iowa Ct. App. 1988)).              The supervisor’s testimony

established the documents, including but not limited to the employment application

of Similca’s wife, were comprised partially of forms originally created by the
                                          21


employer to be completed by employees or persons seeking employment. The

testimony also established her position as a hiring manager, that the records are

created at the time of specific events, that the records are kept in the course of

regularly conducted business activities, and that the employer regularly keeps

such records. However, the supervisor was not able to testify to any knowledge

that Similca’s wife actually completed the employment application listing the

couple’s address.

       Even assuming Similca’s wife did provide the information, her statements

were not made by the employer and are therefore also hearsay statements. See

Union Story Tr. & Savs. Bank v. Sayer, 332 N.W.2d 316, 321 (Iowa 1983) (stating

declarant was person signing a check not a bank maintaining microfilmed check

copies, making declarant’s statements “double hearsay”). “A party must establish

the applicability of an exception to the hearsay rule authorizing the admission of

third-party hearsay statements contained in a business record.” Reynolds, 746
N.W.2d at 842. The State argues that when “both the source and recorder of the

information [are] acting in the regular course of the organization’s business . . . the

hearsay upon hearsay problem may be excused by the business records

exception.” United States v. Turner, 189 F.3d 712, 720 (8th Cir. 1999).

       The Iowa Rules of Evidence recognize that multi-level hearsay statements

may be admissible if an exception to the rule against hearsay applies to each

hearsay statement. Iowa R. Evid. 5.805. However, it does not appear Iowa has

adopted the same interpretation of the business-records exception described by

the Eighth Circuit in Turner. See 189 F.3d at 720. Accordingly, because there

was no foundation for the identity of the declarant of statements provided in the
                                         22


employment application, alleged to be statements of Similca’s wife, we cannot say

the statements fulfill the requirements of the business-records exception to the rule

against hearsay. See Reynolds, 746 N.W.2d at 841. No other argument has been

made for the admissibility of the statements on appeal.            Accordingly, the

statements allegedly made by Similca’s wife contained in the documents are

inadmissible hearsay.

       The State finally argues no prejudice resulted in admitting the allegedly

hearsay statements contained in the exhibit.        Although hearsay is generally

inadmissible and wrongful admission will result in a presumption of prejudice, no

presumption will arise if the inadmissible hearsay statements are already properly

admitted to the record. Newell, 710 N.W.2d 19. Juste failed to object to the

timecards contained in the documents, in fact, the record shows there was a

stipulation to that document.     The timecard lists the same address as the

employment application in the records. Accordingly, because the timecard was a

stipulated part of the record and contains the same information as the improperly

admitted hearsay on the employment application, no prejudice has resulted.

III.   Conclusion

       We affirm Juste’s conviction of sexual abuse in the second degree.

       AFFIRMED.